United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2895
                                   ___________

Donna M. Carter,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the Southern
                                      * District of Iowa.
Michael J. Astrue,                    *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: February 3, 2011
                                 Filed: February 8, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.


       Donna M. Carter appeals the district court’s1 order affirming the denial of
disability insurance benefits. Upon careful review of the record, see Medhaug. v.
Astrue, 578 F.3d 805, 813 (8th Cir. 2009) (standard of review), we find that the
administrative law judge’s (ALJ’s) credibility determination is entitled to deference
because it was based on several valid reasons, see Finch v. Astrue, 547 F.3d 933, 935-


      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
36 (8th Cir. 2008); and that it was proper for the ALJ to decline to give weight to the
vague, conclusory, and unsupported opinions of treating physician Charles Pigneri on
Carter’s residual functional capacity, see Brown v. Astrue, 611 F.3d 941, 952 (8th Cir.
2010). We reject Carter’s assertion that the new evidence she offered in the district
court justifies remand, see Jones v. Callahan, 122 F.3d 1148, 1154 (8th Cir. 1997);
and we lack jurisdiction to consider the Commissioner’s refusal to reopen, see
Efinchuk v. Astrue, 480 F.3d 846, 848 (8th Cir. 2007). Accordingly, we affirm.
                        ______________________________




                                         -2-